DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to reveal any reference or references, which taken alone or in combination, that teach or suggest the invention as explicitly set forth in at least independent claims 1 & 11-13. Specifically, the prior art fails to teach or make obvious, in combination with the other limitations of the claim, processing circuitry configured to: “display a selection image for performing a selection operation related to game processing, enable selection of the selection image by a first method based on an operation to the operation portion of the game controller, detect that the game controller is in an attached state to the accessory, and enable selection of the selection image by a second method different from the first method based on an operation to the accessory when the game controller is detected as being in the attached state, wherein a designation image displayed in association with the selection image is displayed in a first manner before the game controller is attached to the accessory, and the designation image displayed in association with the selection image is displayed in a second manner after the game controller is attached to the accessory” as set forth in claim 1 and the scope thereof is substantially similarly recited in claims 11, 12, & 13.   While the prior art does appear to disclose different manners or modes of operation or input to a game based on a game controller within or not within an attached state to an accessory, however, the prior art is silent on a designation image associated with a selection image being displayed in two manners before and after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715